EXHIBIT 10.2

ADJUSTMENT AGREEMENT

THIS AGREEMENT is made as of the 15th day of June, 2006

B E T W E E N:

UNION SECURITY INSURANCE COMPANY, an insurance company formed under the laws of
the State of Iowa, carrying on business in Canada as Fortis Benefits Insurance
Company,

(the “Vendor”)

- and -

ASSURANT LIFE OF CANADA, an insurance company formed under the laws of Canada

(the “Purchaser”)

RECITALS

WHEREAS:

 

A. The Vendor and the Purchaser entered into an asset purchase and assumption
reinsurance agreement dated March 31, 2006 (the “Purchase Agreement”) whereby
the Vendor sold, transferred, assigned and conveyed the Assets to the Purchaser
and transferred and assigned to the Purchaser the Assumed Liabilities of the
Vendor, all of which relate to the insurance business in Canada carried on by
the Vendor; and

 

B. Pursuant to section 2.6 of the Purchase Agreement, the Net Adjustment Amount
to be paid after the delivery of the Closing Statement is to be paid by wire
transfer, certified cheque or banker’s draft; and

 

C. The Purchaser and the Vendor have determined that the Net Adjustment Amount
to be paid by the Purchaser is $33,627,000 and they desire that such amount be
paid by the issuance of common shares by the Purchaser instead of by wire
transfer, certified cheque or banker’s draft.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:

 



--------------------------------------------------------------------------------

1. Definitions.

In this Agreement, unless otherwise defined herein, all defined terms shall have
the meanings given to them in the Purchase Agreement.

 

2. Payment of Adjustment Amount.

The Purchaser agrees to pay $33,627,000 (the “Net Adjustment Amount”) which is
equal to:

 

  (i) the Projected Assets Value minus the sum of the Projected Insurance
Liabilities Value and the Projected Assumed Payables Value; minus

 

  (ii) the Closing Time Assets Value minus the sum of the Closing Time Insurance
Liabilities Value and the Closing Time Assumed Payables Value,

as an adjustment to the Purchase Price and such amount shall be paid by the
issuance to the Vendor of 33,627 common shares of the Purchaser.

 

3. Further Assurances

Each Party shall promptly do, execute, deliver or cause to be done, executed and
delivered all further acts, documents and things in connection with this
Agreement that the other Party may reasonably require, for the purposes of
giving effect to this Agreement.

 

4. Expenses

Each Party shall be responsible for its own legal and other expenses (including
any Taxes imposed on such expenses) incurred in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the
transactions contemplated by this Agreement and for the payment of any broker’s
commission, finder’s fee or like payment payable by it in respect of the
purchase and sale of the Assets pursuant to this Agreement.

 

5. Time of Essence

Time shall be of the essence of this Agreement in all respects.

 

6. Entire Agreement

This Agreement together with the Purchase Agreement constitutes the entire
agreement between the Parties pertaining to the subject matter of this Agreement
and the Purchase Agreement and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written. There are no conditions,
warranties, representations or other agreements between the Parties in
connection with the subject matter of this

 

- 2 -



--------------------------------------------------------------------------------

Agreement and the Purchase Agreement (whether oral or written, express or
implied, statutory or otherwise) except as specifically set out in this
Agreement or the Purchase Agreement.

 

7. Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such prohibition or unenforceability and shall be severed from the balance of
this Agreement, all without affecting the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

8. Language

The Parties have required that this Agreement and all deeds, documents and
notices relating to this Agreement be drawn up in the English language. Les
parties aux présentes ont exigé que le présent contrat et tous autres contrats,
documents ou avis afférents aux présentes soient rédigés en langue anglaise.

 

9. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable in that Province and
shall be treated, in all respects, as an Ontario contract.

 

10. Successors and Assigns

This Agreement shall enure to the benefit of, and be binding on, the Parties and
their respective successors and permitted assigns. Neither Party may assign or
transfer, whether absolutely, by way of security or otherwise, all or any part
of its respective rights or obligations under this Agreement without the prior
written consent of the other Party.

 

11. Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original or faxed form and the Parties adopt any signatures received
by a receiving fax machine as original signatures of the Parties; provided,
however, that any Party providing its signature in such manner shall promptly
forward to the other Party an original of the signed copy of this Agreement
which was so faxed.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement.

 

UNION SECURITY INSURANCE COMPANY Per:  

/s/ Mary Ann Pembroke

Name:   Mary Ann Pembroke Title:   Vice President Per:  

/s/ Kenneth O. Nix, Jr.

Name:   Kenneth O. Nix, Jr. Title:   Assistant Vice President and
Assistant Controller ASSURANT LIFE OF CANADA Per:  

/s/ Matthew F. McGuire

Name:   Matthew F. McGuire Title:   Secretary Per:  

/s/ François Genest

Name:   François Genest Title:  

 

- 4 -